Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 9, 2020

                                     No. 04-20-00326-CR

                                  Leonard CHARGUALAF,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1243-CR-A
                        Honorable William D. Old III, Judge Presiding


                                       ORDER

       In this Anders case, we sent Appellant a copy of the record, but it was returned because
Appellant was transferred to another prison. On December 4, 2020, we sent a copy of the record
to Appellant’s current address. Appellant’s brief is due on January 15, 2021.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court